                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         LAWRENCE OGBECHIE,
                                   8                                                        Case No. 5:18-cv-00121-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING MOTION FOR
                                                 v.                                         LEAVE TO FILE FIRST AMENDED
                                  10                                                        COMPLAINT
                                         R COVARRUBIAS,
                                  11                                                        Re: Dkt. No. 32
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is Plaintiff Lawrence Ogbechie’s Motion for Leave to File First

                                  14   Amended Complaint. Ogbechie seeks to amend his complaint to name three new defendants, who

                                  15   are or were supervisors of Defendant R. Covarrubias, in place of Doe defendants. Covarrubias

                                  16   opposes the Motion. The Court has considered the parties’ paper and held a hearing on the

                                  17   Motion. For the reasons discussed below, the Court grants the Motion.

                                  18          Under Rule 15, leave to amend should be “freely give[n]” as justice requires. Fed. R. Civ.

                                  19   P. 15(a)(2). But, where—as here, a party seeks leave to amend their pleadings after the time to do

                                  20   so provided in the case’s scheduling order, the party must show good cause under Rule 16. Fed.

                                  21   R. Civ. P. 16(b)(4); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000); see Dkt.

                                  22   No. 19. This good cause standard “primarily considers the diligence of the party seeking the

                                  23   amendment.” Coleman, 232 F.3d at 1294 (citation and quotation omitted).

                                  24          Here, Ogbechie has shown that, while he may have known the identities of Covarrubias’s

                                  25   supervisors since early discovery, he did not understand their potential liability until he had taken

                                  26   their depositions. Ogbechie deposed proposed-defendant Assistant Warden N. Walker on April

                                  27   12, 2019. Ogbechie then filed this Motion less than four weeks later on May 6, 2019. The Court

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
                                                                        1
                                   1   finds that Ogbechie has been diligent in seeking to amend the complaint and has shown good

                                   2   cause for the amendment. See In re Intuitive Surgical Sec. Litig., 2017 WL 363269, at *2 (N.D.

                                   3   Cal. Jan. 25, 2017) (finding good cause where the motion was filed within weeks of the final

                                   4   document production and final deposition).

                                   5            A court may deny leave to amend a complaint where the amendment would cause the

                                   6   opposing party undue prejudice, is sought in bad faith, constitutes an exercise in futility, or creates

                                   7   undue delay. Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994). The Court finds

                                   8   that none of these considerations weigh against the amendment. Covarrubias has not shown that

                                   9   the amended complaint would cause him undue prejudice. Ogbechie is not acting in bad faith. He

                                  10   promptly moved to amend the complaint after completing his depositions of the proposed

                                  11   defendants, and there is no indication that he otherwise brings this Motion in bad faith. The

                                  12   amendment would not be futile. Finally, while the amendment will require modifying the current
Northern District of California
 United States District Court




                                  13   case schedule, the modification will not amount to an undue delay.

                                  14            Accordingly, the Court grants the Motion. Ogbechie shall file the amended complaint as

                                  15   its own entry on the docket. The Court issues a modified scheduling order concurrently with this

                                  16   order.

                                  17            IT IS SO ORDERED.

                                  18   Dated: June 27, 2019.

                                  19                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
                                                                        2
